Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments filed on 19 November 2021 have been entered. Claims 1-10 and 16-25 are now pending in the application. Claims 11-15 have been canceled by the applicant. 
The replacement sheet for Figure 13 and the amendments to specifications filed on 19 November 2021 are acceptable, hence the drawing objection has been withdrawn. 
Amendments to the abstract is acceptable, hence objection to the abstract is withdrawn.
Applicant’s amendments filed 19 November 2021, with respect to claim rejections under 35 U.S.C. §112(b) have been fully considered and are persuasive.  Therefore, the 112(b) rejection of claims 1-5 has been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant’s arguments, see page 19-20, filed 19 November 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 have been fully considered but are not persuasive.
two circular pilot holes 24”, in [0022] “the caulking stage KS2 forms two pilot holes 25 in both strip-shaped steel plates 16 and a pilot pin is inserted into each of these two pilot holes 25” and “each of these two pilot holes 25 is a prepared hole 24 that has been burred,”, in which, one skilled in the art would understand that, the worked portion formed at the processing stage S3 by press-fitting onto the metal plate by pilot pin is inserted in the pilot holes 25, which has been formed on first pilot hole 24. This is similar to applicant’s description in para. [0084], “the second pilot hole having an outer shape larger than that of the first pilot hole may be formed by the third punch in the third step, at a position in the metal plate that coincides with the first pilot hole.” 
Tadashi further teaches in [0019] that, “stator punching plate 4 is formed by being taken out from the die D3 and then laminated in the axial direction as a set of two, and each of the six V-shaped caulking portions 23 is a set adjacent to each other in the axial direction.” in which it is clear that the worked portion of the metal plate has been repositioned and stacked in axial as shown in Fig. 1. If applicant disagrees, the limitation “reposition the worked portion to extend along the plane of the metal plate” is known in the art. See Matsubara (US 20110232076), “rotor laminated body 810 is then discharged every time a predetermined amount of the rotor laminated bodies 810 are stacked on the back pressure pad 254”, para. [0088] and Fig. 5 Matsubara below. Therefore, from the teachings from Figs. 1 to 5 and para. 
[AltContent: arrow][AltContent: textbox (rotating die)][AltContent: textbox (laminated body)][AltContent: arrow]
    PNG
    media_image1.png
    541
    528
    media_image1.png
    Greyscale

Fig. 5 Matsubara. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on June 24, 2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Claims 11-15 are canceled by the applicant. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, lines 6-7: “wherein the rotatable die holder is rotatable to rotate the blanked rotor member relative to the metal plate;” should be -- wherein the rotatable die holder adapted to rotate the blanked rotor member relative to the metal plate; --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the second pilot hole is larger than the first pilot hole.” in lines 4-3, which render claim indefinite. It is uncle what dimension is larger for the second pilot hole. Would this be a diameter, depth or some other dimension of the pilot hole?  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 16-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi (JP2016226109).
Regarding claims 1 and 19, Tadashi teaches,
  A method of manufacturing a stacked core (Fig. 2), the method comprising:  
5forming a first pilot hole (pilot hole 24, Fig. 5, para. [0020]) in a metal plate (steel plate 16) by a first punch (caulking stage KS1, Fig. 3, para. [0020]); 
forming a worked portion of the metal plate by a second punch (V-shaped caulking portions 23 in each row are formed on the portion of the double striped steel plate 16, para. [0019]), in a state in which a first pilot pin is inserted into the first pilot hole (pilot pin inserted into these pilot holes 25, each of these two pilot holes 25 is a prepared hole 24 that has been burred, see para. [0022]) wherein the worked portion is displaced relative to a plane of the metal plate; 
press-fitting the worked portion of the metal plate to reposition the worked portion to extend along the plane of the metal 10plate (by press-fitting into the V-shaped caulking portion 23 of the stator punching plate 4, stator punching plate 4 is formed by being taken out from the die D3 and then laminated in the axial direction as a set of two, and each of the six V-shaped caulking portions 23 is a set adjacent to each other in the axial direction para. [0019]); 
forming a second pilot hole (pilot hole 25, Fig. 5, para. [0022]) in the metal plate by a third punch (caulking stage KS2), after press-fitting the worked portion of the metal plate (two circular caulking portions 26 are formed on both strip-shaped steel, para. [0023]); and 

Tadashi teaches in para. [0021-0023] that, by press-fitting into the V-shaped caulking portion 23 of the stator punching plate 4, the stator is coupled to the laminated state and inserting pilot pin into pilot hole 25, and each of these two pilot holes 25 is a prepared hole 24 that has been burred, in which, one skilled in the art would understand that, the worked portion formed at the processing stage S3 by press-fitting onto the metal plate and to insert pilot pin in pilot holes 25 which are burred pilot hole 24, which is similar to the method described in specification para. [0084], “the second pilot hole having an outer shape larger than that of the first pilot hole may be formed by the third punch in the third step, at a position in the metal plate that coincides with the first pilot hole.” Therefore, in view of the teachings from Figs. 3-5 and para. [0021-0023] of Tadashi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a worked portion by punching V-shaped caulking portions during stages S1 to S3 so that the working method can be optimized during the manufacturing of a laminated core. 

Note: If applicant disagrees, the limitation “reposition the worked portion to extend along the plane of the metal plate” is known in the art. See Matsubara (US 20110232076), “rotor laminated body 810 is then discharged every time a predetermined amount of the rotor laminated bodies 810 are stacked on the back pressure pad 254”, para. [0088] and Matsubara Fig. 5 above.

Regarding claims 2 and 22, Tadashi further teaches,
wherein the second pilot hole is formed by the third punch, wherein the second pilot hole is located at a position in the metal plate that coincides with the first pilot hole, and wherein the second pilot hole is larger than the first pilot hole (each of these two pilot holes 25 is a prepared hole 24 that has been burred, pilot hole 25 has a circular shape having a larger diameter than that of the prepared hole 24, para. [0022]).  

Regarding claims 5 and 25, Tadashi further teaches,
wherein the blanked 25member is formed in each of multiple lines shifted in pitch in a width direction of the metal plate (see Fig. 3, the top group portions are shifted to the left in X direction, compared to the bottom group portions).

Regarding claim 16, Tadashi further teaches,
wherein the worked portion is formed to be at least partially separated from a main portion of the metal plate (stator punching plates 4 falls into the die D3 of the lower die 21 in an engaged state via the V-shaped caulking portion 23, para. [0019]), wherein the main portion extends along the plane of the metal plate, and wherein press-fitting the worked portion includes repositioning the worked portion into the main portion of the metal plate (stator punching plate 4 is formed by being taken out from the die D3 and then laminated in the axial direction as a set of two, and each of the six V-shaped caulking portions 23 is a set adjacent to each other in the axial direction, para. [0019]).

Regarding claim 17, Tadashi further teaches,


Regarding claim 18, Tadashi further teaches,
further comprising: moving the metal plate in a feeding direction, between forming the worked portion and forming the blanked member, wherein the first pilot pin inserted into the first pilot hole restricts a movement of the metal plate in the feeding direction of the metal plate when forming the worked portion (transportation of the two strip-shaped steel plates 16 may be hindered when the pilot pins are caught on the both strip-shaped steel plates 16 can be prevented, para. [0027]), and wherein the second pilot pin inserted into the second pilot hole restricts the movement of the metal plate in the feeding direction when forming the blanked member.

Regarding claims 20 and 21, Tadashi further teaches,
[Claim 20] wherein the worked portion is formed by lancing the metal plate by partially separating the worked portion from the main portion of the metal plate so as to incline the worked portion relative to the plane of the metal plate (stator punching plates 4 falls into the die D3 of the lower die 21 in an engaged state via the V-shaped caulking portion 23, para. [0019]).
[Claim 21] wherein the worked portion is formed by blanking the metal plate so as to offset the worked portion from the plane of the metal plate (two stator punching plates are formed each time shearing is performed, para. [0019]).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi as applied to claims 1 and 19 above, and further in view of Arima (US 20150325366).
Regarding claims 3 and 23, Tadashi discloses,
forming a slot-corresponding hole (elongated holes 22 serves as a slot for the stator, para. [0015]) in the metal plate by blanking 25a second region of the metal plate by a fifth punch (die D1 and the punch P1, para. [0015]), the second region corresponding to a slot of a stacked stator core, after forming the first U.S. Patent Application- 41 -FP 7-0860-00US-MHT pilot hole and before forming the worked portion by the second punch; 
Tadashi does not teach forming a center-corresponding hole in the metal plate by blanking a third region in the metal plate by a sixth punch in which a rotor is disposed. However, Arima teaches a method of manufacturing a laminated core by punching a plurality of core pieces in which,
forming a center-corresponding hole (inner hole 30, Fig. 1A) in the metal plate by blanking a third region in the metal plate by a sixth punch (a sixth process that an inner hole 30 is formed, para. [0033]), the third 5region corresponding to a center hole positioned at a center of a stacked stator core and in which a rotor is disposed, in a state in which a third pilot pin is inserted into the second pilot hole, after forming the second pilot hole and before forming the blanked member.  
Therefore, in view of the teachings of Arima it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tadashi to add a punching process corresponds to a center hole at the center of the stacked core to positon a rotor core and to add a third pilot pin into the second pilot hole as taught by Tadashi on para. [0022] so that, it enables performing a selectively actuated punching process that selectively switches between an active state and a non-active state of the punching apparatus.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi in view of Arima and further in view of Matsubara (US 20110232076). 
Regarding claims 4 and 24, Arima further teaches,
forming a through hole in the metal plate by a seventh punch, before forming the worked portion by the second punch (the process that the caulking through holes 15 are formed and the process that the caulking parts 16 are formed are carried out in separate stations, para. [0033]); 
blanking a blanked rotor member for a stacked rotor core from 15the metal plate by an eighth punch through a die, after forming the through hole and before forming the worked portion by the second punch (a sixth process that an inner hole 30 is formed, a seventh process that outer configurations of the iron core pieces 11 to 13 are blanked or stamped out to caulk and laminate the iron core pieces 11 to 13 in the die, para. [0033]),

Tadashi in view of Arima does not teach a rotatable die holder rotates the blanked rotor member relative to the metal plate or a 20fourth pilot pin inserted into the through hole engaged in an engagement hole in the rotatable die holder. However, Matsubara teaches a laminated core punching apparatus in which, 
stacking the blanked rotor member on another blanked rotor member previously blanked from the metal plate, in a state in which a 20fourth pilot pin inserted into the through hole is engaged in an engagement hole in the rotatable die holder (rotatable die 241, see Fig. 5 above) to restrain the rotatable die holder from rotating relative to the metal plate (the rotating die 241, rotating holder 252, and squeeze ring 253, para. [0056], see Matsubara Fig. 5 above).  

Therefore, in view of the teachings of Matsubara it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tadashi to add a rotatable die holder is rotatable to rotate the blanked rotor member relative to the metal . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729